Citation Nr: 1435643	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-50 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.    

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in December 2008 and May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was granted for spondylosis at L5-S1 with spondylolisthesis in July 1968 and a 20 percent rating was assigned.  The RO recharacterized this disability as degenerative disc disease and degenerative joint disease of the thoracolumbar spine in the December 2008 decision.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a higher rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have a right knee injury or disability in active service, and he did not have chronic knee symptoms in active service or continuous or recurrent symptoms since service separation. 

2.  Right knee arthritis did not manifest within one year of service separation.  


3.  The right knee disability currently manifested as a right total knee replacement first manifested many years after service separation and is not related to disease or injury or other event in active service and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability manifested by a total knee replacement have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided notice letters to the Veteran in August 2008, prior to the initial adjudication of the claim, and in January 2009, April 2009, March 2010, and May 2010.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  In April 2009 and June 2010, the Veteran indicated that he had no additional information of evidence to submit in support of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2000 to 2014 are associated with the claims folder.  Private medical records showing treatment, medical care, and surgery on the right knee are associated with the claims file.  Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

A VA examination of the claimed right knee disability was conducted in March 2009 and a medical opinion was obtained as to the onset of the right knee disability and whether the right knee disability was caused by the service-connected thoracolumbar spine disability.  The VA examination was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report is accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection can be granted for a disability that is aggravated by a service-connected disability. Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service Connection for a Right Knee Disability

The Veteran contends that his current right knee disability was caused by the back injury in service.  He also contends that he had a right knee disability as secondary to the back injury and degenerative joint disease.  See the August 2008 statement by the Veteran.  He also asserts that he injured his right knee in service at the same time he injured his back and his knee worsened over time.  See the December 2009 VA Form 9.   

The Board finds that the Veteran is competent to report sustaining an injury in service since this lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  However, the Board finds the Veteran's statements regarding the right knee injury in service to have little credibility.  The service treatment records establish that the Veteran sustained a back injury in service.  However, the service treatment records do not document treatment for a right knee injury or disability.  

Service treatment records show that on May 9, 1967, the Veteran reported that he had lifted a heavy object and was now complaining of severe lower back pain.  He was admitted to orthopedics and the diagnosis was acute lumbosacral strain.  Subsequent entries in May 1967 indicate that the Veteran still had severe lower back pain two weeks later.  The May 1967 service treatment records do not document any complaints penitent to the right knee.  The Veteran did not report any pain in the right knee or report a right knee injury.  A May 30, 1967 service treatment record indicates that there was little or no improvement of the severe low back pain.  The Veteran was admitted to the hospital in June 1967 for an orthopedic evaluation.  The Veteran was subsequently hospitalized at Naval hospitals in Guam and Texas for evaluation of the low back.  

An August 1967 Naval hospital record indicates that the diagnoses were low back pain of undetermined etiology and spondylolysis at L5 without spondylolisthesis.  The Veteran underwent physical therapy.  After discharge to duty, he continued to have low back pain.  The Naval hospital records do not document complaints, symptoms, or diagnosis of a right knee disability.  

A Physical Board Report dated in May 1968 indicates that the Veteran reported that he had no difficulty with his lower back until May 1967 while in Vietnam when he lifted a heavy steel beam and had a sudden onset of pain in the lower part of his back.  It was noted that since that time, the Veteran had intermittent difficulty in the lower back extending into both lower extremities.  Spondylolysis of L5 without spondylolisthesis was diagnosed and the Veteran was placed on rehabilitative exercises for his back.  Review of systems was unremarkable.  General physical examination was not remarkable excluding the findings in the lower back.  The Veteran did not identify a right knee disability or symptoms.  A right knee disability was not diagnosed. 

The service treatment records show that the Veteran underwent extensive treatment for the back disability in service but at no time did he report right knee symptoms or injury to the right knee.  A right knee disability was not diagnosed in service.  The May 1968 Physical Evaluation Board report indicates that the Veteran reported having pain in the low back that radiated to his legs but he did not report right knee pain.  Examination of the knees was unremarkable.  The Veteran was discharged in July 1968 due to being unfit to perform the duties of his grade because of the lumbar spine spondylolysis at L5-S1.  

The first evidence of complaints of a right knee disability is in 2002, over 30 years after service separation.  Private medical records show that in March 2002, the Veteran reported having medial right knee pain that radiates to the hamstring and was worse with walking up stairs and walking in the woods.  A June 2002 private medical record shows that the Veteran reported having right knee pain on and off for months.  The diagnosis was right knee pain.  A June 2002 right knee x-ray examination revealed medial and lateral meniscal calcification of the right knee.  Private treatment records show that the Veteran underwent a right knee arthroscopy in August 2002.  The post-operative diagnosis was torn medical meniscus and chondromalacia patella of the right knee and femoral trochlea.  A March 2003 VA treatment record shows that the Veteran reported that he had been actively walking two to three miles a day and he was performing regular exercise until six months ago when the right knee worsened.  The assessment was degenerative joint disease of the knees.  Private medical records from W.S. Health Care indicate that the Veteran underwent evaluation and x-ray examination of the right knee.  The impression was subchondral bone collapse of the medical femoral condyle and osteoarthritis of the knee.  In December 2003, the Veteran underwent a right knee total knee arthroplasty.  The preoperative and post-operative diagnosis was end stage osteoarthritis of the right knee.  

There is no competent evidence of a diagnosis of arthritis of the right knee within one year after service separation in July 1968.  The Veteran filed his initial claim for compensation benefits in July 1968; he filed the claim for disabilities other than a right knee disability.  The first clinical evidence of arthritis of the right knee is in 2003, over 30 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of right knee arthritis in service or since service separation.  The first clinical evidence of right knee pain was in 2002.  The first clinical evidence of right knee arthritis was in 2003.  The first time the Veteran reported having a right knee injury in service was in August 2008 when he filed a claim for compensation benefits for a right knee disability.  In a December 2009 statement, the Veteran indicated that he injured his right knee in service and it had worsened over the years.  

The Veteran has only made general assertions that he had a right knee injury in service and a right knee disability since service.  He has not provided any lay evidence of right knee symptoms in active service or after service separation.  He has not provided any detailed statements regarding the right knee disability and has not described any symptoms.  

The Board finds that the service medical evidence generated at the time of service and the post service evidence showing a lack of complaints, treatment, or diagnosis of a right knee disability for 30 years after service to be more probative than the Veteran's own lay statements that he made in connection with his claim for service connection for a right knee disability.  The Board finds that the Veteran's own statements as to the right knee injury in service to have little or no credibility because the statements are not supported by the service medical evidence, the Veteran first made these statements 30 years after service and the event in question, and he first made these statements in connection with his claim for compensation benefits.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the weight of the competent and credible evidence establishes that the right knee disability first manifested in 2002, over 30 years after service separation, and there were no chronic and continuous right knee symptoms in service or for 30 years after service until 2002.  The medical evidence of record only documents right knee symptoms from 2002.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The weight of the evidence establishes that the right knee disability first manifested in 2002 and right knee arthritis was first diagnosed in 2003, over 30 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence to establish a nexus between the current right knee disability and service.  The Veteran's own assertions that the right knee arthritis is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the arthritis is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.  

The Veteran has also argued that his right knee was caused or aggravated by the service-connected thoracolumbar spine disability.  In this regard, the Veteran was afforded a VA examination in March 2009.  The Veteran reported that his right knee suddenly began hurting in 2002 in the medial knee and the pain worsened so he went for treatment.  It was noted that the Veteran had surgical repair and had a total knee replacement.  The VA examiner conducted a physical examination.  The diagnosis was right knee medial meniscus tear status post surgical repair and total right knee replacement.  The examiner opined that the right knee medical meniscus tear status post surgical repair and subsequent total knee replacement was not caused or aggravated by the degenerative disc disease of the thoracolumbar spine.  The examiner indicated that the evidence did not support that degenerative joint disease spreads from one body part to another.  The examiner indicated that the medical evidence showed that the Veteran was noted to have normal gait and full range of motion of the right knee by his treating physicians, both private and VA, until 2002.  The examiner noted that the Veteran reported having a sudden onset of pain in the right knee in 2002 which was documented as a meniscal tear and a meniscal tear is not caused by degenerative joint disease or degenerative disc disease of the thoracolumbar spine.  

The Board finds that the March 2009 VA examination findings and opinion to be probative since the examiner reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any competent medical evidence to support his claim that the right knee disability is medically related to injury or event in service.  

The weight of the competent and credible evidence establishes that the Veteran's current right knee disability did not manifest in service, was first diagnosed in 2002 over 30 years after service separation, is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by the service-connected thoracolumbar spine disability.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .



ORDER

Service connection for a right knee disability is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that further examination of the service-connected thoracolumbar spine disability is necessary.  Review of the record shows that the thoracolumbar spine disability was last examined in April 2010.  In a September 2010 statement, the Veteran's representative asserted that the Veteran's service-connected thoracolumbar spine disability had worsened to the point that the Veteran was being evaluated for surgery.  In a September 2010 VA Form 9, the Veteran argued that the VA examination failed to evaluate painful motion of the thoracolumbar spine in accordance with 38 C.F.R. § 4.59.  

Because of the evidence of possible worsening since the last examination and in order to ensure that the record reflects the current severity of the Veteran's disability, a more contemporaneous examination is needed to properly evaluate the Veteran's service-connected thoracolumbar spine disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected thoracolumbar spine disability from April 2014.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO/AMC should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected thoracolumbar spine disability.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected thoracolumbar spine disability since April 2014.   

2.  Contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected thoracolumbar spine disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA examination to evaluate the nature and severity of the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine.  The claims file must be provided to the examiner for review.  

X-ray examination of the thoracolumbar spine should be performed.  The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify whether there is evidence of pain, spasm, severe guarding, abnormal gait, or abnormal spine contour. 

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should render specific findings as to whether, during the examination and range of motion testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  Any such additional functional loss should be expressed in terms of additional degrees of limited motion of the thoracolumbar spine. 

The examiner should specify whether there is any additional functional limitation or loss of thoracolumbar spine disability due to the pain in the low back during flare-ups or acute episodes and after repetitive motion.  This determination should be expressed in terms of the degree of additional range-of-motion loss. 

The examiner should specify whether there is ankylosis of the thoracolumbar spine, and if so, whether such is favorable or unfavorable. 

The examiner should indicate whether the thoracolumbar spine disability and/or any degenerative disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reasons why.

4.  After completing all indicated development, readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


